DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered. Claims 1-5, 33-36, 48-51, 57, and 62  are pending.
Examiner Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 33, 35, 48, 51, 57, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US20200351008), in view of Wang et al (WO2019170161A1).
 	Regarding claim 1, the cited reference Shao discloses a modulation and coding method (¶0005 discloses a modulation and coding scheme (MCS) applied to a current eMBB (enhanced mobile broadband) service, comprising: selecting a modulation and coding scheme (MCS) table from an MCS table set (¶0008 discloses determining N MCS indexes in an MCS table)  according to a predefined rule (¶0266 discloses that MCS table may be predefined in a protocol, may be preset by the terminal device according to a protocol rule); and determining a modulation order (¶0078 discloses that a modulation order of a reserved entry corresponding to at least one of the MCS numbers 29, 30, and 31 is determined) and a target code rate according to the selected MCS 
table (¶0193 and table A1 discloses the MCS table includes target code rate) and a modulation and coding scheme field in downlink control signaling (¶0009 discloses obtaining at least one MCS index in an MCS table based on the downlink control information where ¶0173 discloses that the DCI includes an MCS field); wherein the MCS table set comprises an MCS_U table supporting a minimum modulation order of 2, and the lowest three spectral efficiencies of the MCS U table are 30/1024*2, 40/1024*2, and 50/1024*2, or an MCSU_BPSK table supporting a maximum modulation order of 6, a minimum modulation order of 1 or 2, a maximum spectral efficiency not greater than 772/1024*6, and the lowest three spectral efficiencies of the MCS U BPSK table are 30/1024*2, 40/1024*2, and 50/1024*2(¶0135 discloses that Spectral efficiency=code rate/1024×modulation order Qm(SE=(CR/1024)x Qm) and ¶0385 discloses table C13 (See below) which discloses lowest three spectral efficiency SE=0.0586, SE=0.0781, and SE=0.0977, in this case:
SE=0.0586 correspond to SE= (30/1024) x 2=0.0586.
SE=0.0781 correspond to SE= (40/1024) x 2=0.0781.
SE=0.0977 correspond to SE= (50/1024) x 2=0.0977. [emphasis added])

    PNG
    media_image1.png
    266
    513
    media_image1.png
    Greyscale


Shao further teaches wherein in a case where the minimum modulation order of the MCS U BPSK table is 1, lowest three code rates of the MCS_U_BPSK table are 60/1024, 80/1024, and 100/1024; and in a case where the minimum modulation order of the MCS U BPSK table is 2, lowest three code rates of the MCS U BPSK table are 30/1024, 40/1024, and 50/1024 (Claim 1 discloses the value corresponding to the MCS index X comprises 60, 80, or 100, and the MCS index X corresponds to a modulation scheme and a modulation order that is 1. Claim 1 further discloses  the value corresponding to 
the MCS index X comprises 30 , 40 , 50 , and the MCS index X corresponds to a modulation scheme and a modulation order that is 2 ; where ¶0164 discloses that the value that is obtained by multiplying a code rate by 1024 and that corresponds 
to an MCS index X (i.e. 1 or 2). Shao discloses in table C13 (¶0385) the use of spectral efficiency SE=4.5234 which  SE= (772/1024) x 6=4.5234, however, Shao does not explicitly teach wherein the MCS table set comprises an MCS_U table supporting a maximum modulation order of 6, a maximum spectral efficiency not greater than 772/1024*6.
In an analogous art Wang teaches wherein the MCS table set comprises an MCS_U table 
supporting a maximum modulation order of 6, a maximum spectral efficiency not greater than 772/1024*6 (¶0096 discloses that the SE_max involved represents the maximum spectral efficiency considered in the design process of the table, specifically the maximum code rate multiplied by the maximum modulation order. The value of the maximum code rate under the highest-order modulation in the table corresponding to the low target BLER, CR/1024 is the actual maximum code rate under the highest-order modulation, and M is the maximum modulation order supported by the system…the maximum efficiency takes 4 possibilities for example 772/1024*6 [emphasis added]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the method of Wang to meet the high requirements for data transmission reliability in communication systems. 

Regarding claim 4, the combination of Shao, Wang, and Shao discloses all limitations of claim 1, Shao further discloses wherein the predefined rule at least relates to one of: a link direction; higher-layer configuration signaling; a user device type or a user device capability; a format of the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field; a cyclic redundancy check (CRC) scrambling method corresponding to the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field; a channel quality indicator table corresponding to a reported channel quality indicator; a predefined subcarrier spacing set; a predefined time domain resource mapping method; a predefined frequency domain resource set; a predefined antenna port set; and a predefined set of numbers of transmission layers (¶0269 discloses using a predefined MCS, an MCS notified by using higher layer signaling).

Regarding claim 33, the combination of Shao and Wang discloses all limitations of claim 4. Shao further discloses wherein in a case where the format of the downlink control signaling comprises at least DCI format 1_0 and the downlink control signaling carries the modulation and coding scheme field, selecting a MCS table to determine the modulation and coding scheme further comprises: selecting the MCS_6 table to determine the modulation and coding scheme; or selecting a MCS_6 table or the MCSU table according to a predetermined 
condition to determine the modulation and coding scheme (¶0240 discloses that the network device notifies, by using dynamic signaling DCI, the terminal device of a specific MCS table used for data receiving or data sending where ¶0173 further discloses that the downlink control information is, for example, DCI, or may be other downlink control information. In this specification, the DCI is used as an example. For example, the DCI includes an MCS field, and the MCS field may indicate the at least one MCS index).

Regarding claim 35, the combination of Shao and Wang discloses all limitations of claim 33. Shao further teaches wherein the predetermined condition at least relates to one of: a UE capability; a UE category; and higher-layer configuration signaling (¶0240 discloses that the network device semi-statically configures an MCS table for the terminal device by using RRC signaling or other higher layer signaling).

	Regarding claim 48, the cited reference Shao discloses  modulation and coding apparatus, comprising: a processor and a memory for storing execution instructions (fig. 8B and ¶0419 discloses a communications apparatus 800 may further include a memory 802. The memory 802 is configured to store computer programs or instructions, and the processor 801 is configured to execute these computer programs or instructions) that when executed by the processor cause the processor to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 51, the combination of Shao and Wang discloses all limitations of claim 48, Shao further discloses wherein the predefined rule at least relates to one of: a link direction; higher-layer configuration signaling; a user device type or a user device capability; a format of the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field; a cyclic redundancy check (CRC) scrambling method 
corresponding to the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field; a channel quality indicator table corresponding to a reported channel quality indicator; a predefined subcarrier spacing set; a predefined time domain resource mapping method; a predefined frequency domain resource set; a predefined antenna port set; and a predefined set of numbers of transmission layers (¶0269 discloses using a predefined MCS, an MCS notified by using higher layer signaling).
Regarding claim 57, the cited reference Shao discloses a non-transitory computer-
readable storage medium, wherein the computer-readable storage medium stores one or more first programs executable by one or more processors (¶0419 discloses a memory 802 is configured to store computer programs or instructions, and the processor 801 is configured to decode and execute these computer programs or instructions executed by the processor 801) performing substantially the same features of the method of 
claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 62, the combination of Shao and Wang discloses all limitations of claim 1. Shao further teaches wherein in a case where a UE reports that the UE does support transform precoding or pi/2 BPSK modulation, the minimum modulation order of the MCS U_BPSK table is 2; and in case where the UE reports that the UE supports transform precoding or pi/2 BPSK modulation, the minimum modulation order of the MCS U_BPSK table is 1 (¶0249 discloses that if the terminal device reports that pi/2 BPSK modulation is supported, q=1; if the terminal device reports that pi/2 BPSK modulation is not supported, q=2, where q is the lowest supported modulation order).

Claims 2-3 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US20200351008), in view of Wang et al (WO2019170161A1), in further view of Chen et al (US20210084532).

	Regarding claim 2, the combination of Shao and Wang discloses all limitations of claim 1, Shao further discloses wherein the MCS table set further comprises at least one of the following MCS tables: an MCS_6 table supporting a maximum modulation order of 6, a minimum modulation order of 2, a maximum spectral efficiency of 948/1024*6 and a minimum spectral efficiency of 120/1024*2 (See Table 2 below which discloses a maximum spectral efficiency (SE) where SE=5.5547 (948/1024*6) and a minimum spectral efficiency (SE) where SE=0.2344 (120/1024*2));
	
    PNG
    media_image2.png
    723
    486
    media_image2.png
    Greyscale

However, Shao does not explicitly teach the MCS table comprises an MCS_8 table supporting a maximum modulation order of 8, a minimum modulation order of 2, a maximum 
spectral efficiency of 948/1024*8 and a minimum spectral efficiency of 120/1024*2;
In an analogous art Chen teaches an MCS_8 table supporting a maximum modulation order of 8, a minimum modulation order of 2, a maximum spectral efficiency of 948/1024*8 and a minimum spectral efficiency of 120/1024*2 (See Table 1 below which discloses a maximum spectral efficiency (SE) equal to 948/1024*8 and a minimum spectral efficiency (SE) equal to 120/1024*2).

    PNG
    media_image3.png
    643
    637
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use MCS table of Chen which correspond to different MCS levels in 5-bit indication information in DCI used by the UE to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH. 

	Regarding claim 3, the combination of Shao and Wang discloses all limitations of claim 1, Shao further discloses wherein the MCS table set further comprises at least one of the following MCS tables: an MCS_6_BPSK table supporting a maximum modulation order of 6, a minimum modulation order of 2, a maximum spectral efficiency of 948/1024*6 and a minimum spectral efficiency of 120/1024*2 (See Table 2 below which discloses a maximum spectral efficiency (SE) where SE=5.5547 (948/1024*6) and a minimum spectral efficiency (SE) where SE=0.2344 (120/1024*2) where ¶0177 discloses that the MCS index X is an index with a relatively small index value in the MCS table. Generally, if an MCS index is smaller, a corresponding coding scheme may be BPSK or QPSK. Therefore, optionally, a coding scheme corresponding to the MCS index X may be BPSK or QPSK));
	
    PNG
    media_image2.png
    723
    486
    media_image2.png
    Greyscale


However, Shao does not explicitly teach the MCS table comprises an MCS_8 table supporting a maximum modulation order of 8, a minimum modulation order of 2, a maximum spectral efficiency of 948/1024*8 and a minimum spectral efficiency of 120/1024*2;
In an analogous art Chen teaches an MCS_8 table supporting a maximum modulation order of 8, a minimum modulation order of 2, a maximum spectral efficiency of 948/1024*8 and a minimum spectral efficiency of 120/1024*2 (See Table 1 below which discloses a maximum spectral efficiency (SE) equal to 948/1024*8 and a minimum spectral efficiency (SE) equal to 120/1024*2).

    PNG
    media_image3.png
    643
    637
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use MCS table of Chen which correspond to different MCS levels in 5-bit indication information in DCI used by the UE to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH. 
Regarding claim 49, the claim is drawn to a modulation and coding apparatus performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 50, the claim is drawn to a modulation and coding apparatus performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US20200351008), in view of Wang et al (WO2019170161A1), in further view of Zewei et al (WO2015169013A1, the English version US20170171014 is being used for mapping the claims).

Regarding claim 5, the combination of Shao and Wang discloses all limitations of claim 4. Shao further discloses that the selected MCS table based on the higher-layer configuration signaling (¶0269) and downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field (¶0173). However, the combination does not explicitly teach all combined limitations as cited in the claim where the predefined rule at least relates to: the link direction; the higher-layer configuration signaling; the format of the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field; and the CRC scrambling method corresponding to the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field.
In an analogous art Zewei teaches wherein the predefined rule at least relates to: the link direction (¶0017 discloses that a base station selecting a MCS table according to a transmission type (uplink transmission for example)); the higher-layer configuration signaling (¶0016 discloses configuring the MCS table supporting or not supporting a M-order modulation through the dedicated high-layer signaling); the format of the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field (¶0017 discloses that the base station selects an uplink MCS table according to at least one of a DCI format where ¶0017 discloses that the DCI carries the modulation and coding scheme field IMCS); and the CRC scrambling method corresponding to the downlink control signaling, wherein the downlink control signaling carries the modulation and coding scheme field (¶0017 discloses that a base station selecting a MCS table according to a Cyclic Redundancy Check (CRC) scrambling mode corresponding to the downlink control signaling, the CRC scrambling mode including at least one of Semi-Persistent Scheduling Cell Radio Network Temporary Identity (SPS C-RNTI) scrambling and Cell Radio Network Temporary Identity (C-RNTI) scrambling, herein the downlink control signaling carries the 
modulation and coding scheme field IMCS).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use MCS table of Zewei to improvement of the peak data transmission rate and the spectral efficiency of the communication system. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US20200351008), in view of Wang et al (WO2019170161A1), in further view of 3GPP (3GPP TS 38.214 V15.1.0 (2018-03)).

Regarding claim 34, the combination of Shao and Wang discloses all limitations of claim 4. Shao further discloses wherein in a case where the format of the downlink control signaling at least comprises DCI format 0_0 and the downlink control signaling carries the modulation and coding scheme field, selecting the MCS table to determine the modulation and coding scheme at least comprises one of: selecting a MCS_6 table to determine the modulation and coding scheme, or selecting a MCS_6 table or the MCS_U table according to a predetermined condition to determine the modulation and coding scheme (¶0240 discloses that the network device notifies, by using dynamic signaling DCI, the terminal device of a specific MCS table used for data receiving or data sending where ¶0173 further discloses that the downlink control information is, for example, DCI, or may be other downlink control information. In this specification, the DCI is used as an example. For example, the DCI includes an MCS field, and the MCS field may indicate the at least one MCS index). However, the combination does not explicitly teach
in a case where transform precoding is disabled, selecting the MCS table to determine the modulation and coding scheme further comprises: selecting the MCS_6 table to determine the modulation and coding scheme, or selecting the MCS_6 table or the MCS_U table according to a predetermined condition to determine the modulation and coding scheme; and in a case where the transform precoding is enabled, selecting the MCS table to determine the modulation and coding scheme further comprises: selecting the MCS_6_BPSK table to determine the modulation and coding scheme, or selecting the MCS_6_BPSK table or the MCSU_BPSK table according to a predetermined condition to determine the modulation and coding scheme.
In an analogous art 3GPP teaches in a case where transform precoding is disabled, selecting the MCS table to determine the modulation and coding scheme further comprises: selecting the MCS_6 table to determine the modulation and coding scheme, or selecting the MCS_6 table or the MCSU table according to a predetermined condition to determine the modulation and coding scheme (Section 6.1.4.1 discloses that for the PUSCH assigned by a DCI format 0_0, if transform precoding is disabled … the UE shall use IMCS and Table 5.1.3.1-1 to determine the modulation order (Qm) and Target code rate (R) used in the physical downlink shared channel); and in a case where the transform precoding is enabled, selecting the MCS table to determine the modulation and coding scheme further comprises: selecting the MCS_6_BPSK table to determine the modulation and coding scheme, or selecting the MCS_6_BPSK table or the MCSU_BPSK table according to a predetermined condition to determine the modulation and coding scheme (Section 6.1.4.1 discloses that for the PUSCH assigned by a DCI format 0_0, if transform precoding is enabled … the UE shall use IMCS and Table 6.1.4.1-1 to determine the modulation order (Qm) and Target code rate (R) used in the physical uplink shared channel. For MCS index 0 and 1, q=1 if UE has reported to support pi/2 BPSK modulation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the method of 3GPP where the UE shall determine the resource block assignment using the resource allocation field in the detected PDCCH DCI where different uplink resource allocation are supported for PUSCH when transform precoding is enabled or disabled.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al (US20200351008), in view of Wang et al (WO2019170161A1), in further view of Nakamura et al (US20210234628).

Regarding claim 36, the combination of Shao and Wang discloses all limitations of claim 35. However, the combination does not explicitly teach wherein the higher-layer 
configuration signaling at least comprises BLER-target indication signaling.
In an analogous art Nakamura teaches wherein the higher- layer configuration signaling at least comprises BLER-target indication signaling (¶0041 discloses that the BLER may be a BLER associated with a CQI table configured through higher layer signaling for example in a case that the 64QAM CQI table or the 256QAM CQI table is configured, the target BLER is configured to 0.1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the method of Nakamura to ensure higher reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656. 
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462